           Case 1:19-cv-09666-ALC Document 32 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                    4/17/2020
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- x
                                                             :
 MICHAEL CHRISTY,
                                                             :
                                     Plaintiff,              :
                                                             :
                                                                  1:19-cv-09666 (ALC)
                        -against-                            :
                                                             :    ORDER
 S. BASTAIN, ET AL.,                                         :
                                                             :
                                     Defendants.             :
                                                             :
 --------------------------------------------------------- X

ANDREW L. CARTER, JR., United States District Judge:

         Defendants’ motion to dismiss is DENIED without prejudice. As per this Court’s

Individual Rules, prior to filing a motion to dismiss, a party must file a letter not to exceed three

pages, requesting a pre-motion conference and setting forth its position concerning its anticipated

motion. Defendants are directed to file such a letter by April 24, 2020. Plaintiff, who is

proceeding pro se, shall file a response on or before May 8, 2020. Additionally, Defendants are

directed to serve a copy of this Order on Plaintiff on or before April 22, 2020. Defendants shall

file proof of service on or before April 24, 2020.

SO ORDERED.

Dated:      April 17, 2020
            New York, New York

                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge
